UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1025



EDWARD BERNARD MITCHELL,

                                              Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, SECRETARY OF VETERANS
AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cv-02237-PMD)


Submitted:   February 13, 2008             Decided:   March 6, 2008


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, L.L.C., Mt.
Pleasant, South Carolina, for Appellant. Reginald I. Lloyd, United
States Attorney, Terri Hearn Bailey, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward Bernard Mitchell appeals the district court’s

order accepting the recommendation of the magistrate judge and

granting Defendant’s motion for summary judgment on Mitchell’s

employment discrimination action.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.        Mitchell v. Principi, 467 F. Supp.

2d 544 (D.S.C. 2006).        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -